DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 

2.       Claims 1-13 are presented for examination.

Double Patenting

3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.        Claim(s) 1, 4-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-11 of U.S. Patent No. 11,209,925 and claim(s) 2, 3, 12 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 4, 6 and 8 of U.S. Patent No. 10,641,394. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Current Application 
 U.S. Patent No. 11,209,925
Claim 1.  A display device, comprising: 
a transistor on a substrate, the transistor including a semiconductor, a gate electrode overlapping the semiconductor with a gate insulation layer therebetween, a source electrode, and a drain electrode; a protective layer on the transistor; 
a light-emitting element disposed on a substrate; 
an encapsulation unit disposed on the light-emitting element; 
a touch sensor disposed on the encapsulation unit; 
a touch pad electrically connected to the touch sensor; 
a routing line disposed between the touch pad and the touch sensor, the routing line electrically coupling the touch pad to the touch sensor; 
and an auxiliary conductive layer electrically connected to the routing line through an auxiliary contact hole penetrating through at least one of the encapsulation unit, 
the auxiliary conductive layer being disposed between the substrate and the encapsulation unit.




and an auxiliary conductive layer electrically connected to the routing line through an auxiliary contact hole penetrating through at least one of the encapsulation unit, 

Claim 1. A display device, comprising:
 a transistor on a substrate, the transistor including a semiconductor, a gate electrode overlapping the semiconductor with a gate insulation layer therebetween, a source electrode, and a drain electrode; a protective layer on the transistor; 
a light-emitting element disposed on a substrate; 
an encapsulation unit disposed on the light-emitting element; 
a touch sensor disposed on the encapsulation unit; 
a touch pad connected to the touch sensor; 
a routing line between the touch pad and the touch sensor, the routing line electrically coupling the touch pad to the touch sensor; 
and an auxiliary conductive layer connected to the touch pad and the routing line, 


the auxiliary conductive layer is disposed between the substrate and the protective layer. 

Claim 3. The display device according to claim 1, wherein 

the auxiliary conductive layer is connected to the routing line through an auxiliary contact hole, and the auxiliary contact hole penetrates through the protective layer and the encapsulation unit, 

and wherein the auxiliary conductive layer is connected to the touch pad through a pad contact hole, and the pad contact hole penetrates through the protective layer.

Claim 4. The display device according to claim 1, further comprising a touch buffer layer disposed between the touch sensor and the encapsulation unit, wherein the auxiliary conductive layer is electrically connected to the routing line through an auxiliary contact hole, and the auxiliary contact hole penetrates through the touch buffer layer, the encapsulation unit and the protective layer, wherein the auxiliary conductive layer is electrically connected to the touch pad through a pad contact hole, and the pad contact hole penetrates through the protective layer and the touch buffer layer.
Claim 4. The display device according to claim 1, further comprising a touch buffer layer disposed between the touch sensor and the encapsulation unit, wherein the auxiliary conductive layer is connected to the routing line through an auxiliary contact hole, and the auxiliary contact hole penetrates through the touch buffer layer, the encapsulation unit and the protective layer, wherein the auxiliary conductive layer is connected to the touch pad through a pad contact hole, and the pad contact hole penetrates through the protective layer and the touch buffer layer.
Claim 5. The display device according to claim 1, further comprising: a touch buffer layer disposed between the touch sensor and the encapsulation unit; and a touch insulating layer on the touch buffer layer, wherein the auxiliary conductive layer is electrically connected to the routing line through an auxiliary contact hole, and the auxiliary contact hole penetrates through the touch buffer layer, the encapsulation unit and the protective layer, wherein the auxiliary conductive layer is electrically connected to the touch pad through a pad contact hole, and the pad contact hole penetrates through the protective layer and the touch buffer layer.
Claim 5.  The display device according to claim 1, further comprising: a touch buffer layer disposed between the touch sensor and the encapsulation unit; and a touch insulating layer on the touch buffer layer, wherein the auxiliary conductive layer is connected to the routing line through an auxiliary contact hole, and the auxiliary contact hole penetrates through the touch buffer layer, the encapsulation unit and the protective layer, wherein the auxiliary conductive layer is connected to the touch pad through a pad contact hole, and the pad contact hole penetrates through the protective layer and the touch buffer layer.
Claim 6. The display device according to claim 1, wherein the auxiliary conductive layer is formed using a same material on a same layer as at least one of the gate electrode, the source electrode, or the drain electrode.
Claim 6. The display device according to claim 1, wherein the auxiliary conductive layer is formed using a same material on a same layer as at least one of the gate electrode, the source electrode, or the drain electrode.
Claim 7. The display device according to claim 3, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer disposed between the inorganic encapsulation layers, and wherein the auxiliary contact hole penetrates through the inorganic encapsulation layers and the organic encapsulation layer of the encapsulation unit, and the protective layer.
Claim 7. The display device according to claim 3, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer disposed between the inorganic encapsulation layers, and wherein the auxiliary contact hole penetrates through the inorganic encapsulation layers and the organic encapsulation layer of the encapsulation unit, and the protective layer.
Claim 8. The display device according to claim 3, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer disposed between the inorganic encapsulation layers, and wherein the auxiliary contact hole penetrates through the inorganic encapsulation layers of the encapsulation unit, and the protective layer.
Claim 8. The display device according to claim 3, wherein the encapsulation unit comprises a plurality of inorganic encapsulation layers and at least one organic encapsulation layer disposed between the inorganic encapsulation layers, and wherein the auxiliary contact hole penetrates through the inorganic encapsulation layers of the encapsulation unit, and the protective layer.
Claim 9. The display device according to claim 8, wherein an uppermost inorganic encapsulation layer of the plurality of inorganic encapsulation layers is disposed to cover a side surface of the organic encapsulation layer that is exposed through the auxiliary contact hole.
Claim 9. The display device according to claim 8, wherein an uppermost inorganic encapsulation layer of the plurality of inorganic encapsulation layers is disposed to cover a side surface of the organic encapsulation layer that is exposed through the auxiliary contact hole.
Claim 10. The display device according to claim 1, further comprising a color filter disposed between the encapsulation unit and the touch sensor.
Claim 10. The display device according to claim 1, further comprising a color filter disposed between the encapsulation unit and the touch sensor.
Claim 11. The display device according to claim 1, wherein the touch sensor comprises   
a touch sensing line and a touch driving line disposed to intersect each other above the encapsulation unit, 
wherein the touch driving line comprises: first touch electrodes arranged on the encapsulation unit in a first direction; 
and a first bridge configured to interconnect the first touch electrodes, and wherein the touch sensing line comprises: 22second touch electrodes arranged in a second direction intersecting the first direction; and a second bridge configured to interconnect the second touch electrodes.
Claim 11. The display device according to claim 1, wherein the touch sensor comprises 
a touch sensing line and a touch driving line disposed to intersect each other above the encapsulation unit, 
wherein the touch driving line comprises: first touch electrodes arranged on the encapsulation unit in a first direction; 
and a first bridge configured to interconnect the first touch electrodes, and 22 wherein the touch sensing line comprises: second touch electrodes arranged in a second direction intersecting the first direction; and a second bridge configured to interconnect the second touch electrodes.



Current Application
U.S. Patent No. 10,642,394
Claim 1.  A display device, comprising: 
a transistor on a substrate, the transistor including a semiconductor, a gate electrode overlapping the semiconductor with a gate insulation layer therebetween, a source electrode, and a drain electrode; a protective layer on the transistor; 
a light-emitting element disposed on a substrate; 
an encapsulation unit disposed on the light-emitting element; 
a touch sensor disposed on the encapsulation unit; 
a touch pad electrically connected to the touch sensor; 
a routing line disposed between the touch pad and the touch sensor, the routing line electrically coupling the touch pad to the touch sensor; 
and an auxiliary conductive layer electrically connected to the routing line through an auxiliary contact hole penetrating through at least one of the encapsulation unit, 
the auxiliary conductive layer being disposed between the substrate and the encapsulation unit.



Claim 1.  A display device, comprising: a 






light-emitting element disposed on a substrate; 
an encapsulation unit disposed on the light-emitting element; 
a touch sensor disposed on the encapsulation unit; 
a touch pad connected to the touch sensor; 
a routing line disposed between the touch pad and the touch sensor, the routing line electrically coupling the touch pad to the touch sensor; 
and an auxiliary conductive layer connected to the touch pad and connected to the routing line, at least a portion of the auxiliary conductive layer being under the encapsulation unit, wherein the auxiliary conductive layer is disposed between the substrate and the routing line, and between the substrate and the touch pad.
Claim 2. The display device according to claim 1, wherein the routing line is disposed on the encapsulation unit.
Claim 6. The display device according to claim 5, wherein the routing line is disposed to cover a side surface of one of the encapsulation unit and the touch buffer layer.
Claim 3. The display device according to claim 1, 


wherein the protective layer and the encapsulation unit are disposed to cover the auxiliary conductive layer, 
and wherein the routing line is connected to the auxiliary conductive layer through an auxiliary contact hole, which auxiliary contact hole penetrates through the protective layer and the encapsulation unit.
Claim 4.  The display device according to claim 3, further comprising a protective layer disposed to cover the thin-film transistor, 2Application No. 15/976,761 Reply to Office Action dated August 8, 2019 
wherein the protective layer and the encapsulation unit are disposed to cover the auxiliary conductive layer,
 and wherein the routing line is connected to the auxiliary conductive layer through an auxiliary contact hole, which auxiliary contact hole penetrates through the protective layer and the encapsulation unit.  



Claim 12. The display device according to claim 2, 
wherein the routing line is disposed to cover a side surface of one of the encapsulation unit.
Claim 6. The display device according to claim 5, wherein the routing line is disposed to cover a side surface of one of the encapsulation unit and the touch buffer layer.
Claim 13. The display device according to claim 1, 
wherein the auxiliary conductive layer is formed using a same material as at least one of an anode electrode and a cathode electrode of the light-emitting element, and is disposed on a protective layer, which is disposed to cover a thin-film transistor.
Claim 8.  The display device according to claim 1, 
wherein the auxiliary conductive layer is formed using a same material as at least one of an anode electrode and a cathode electrode of the light-emitting element, and is disposed on a protective layer, which is disposed to cover a thin-film transistor.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224. The examiner can normally be reached 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                07/28/2022